Detailed Action

►	The applicant's Preliminary Amendment filed 08 APR 2020 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 14-33 is/are pending.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Sequence Rules  

►	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 21 -22, 24 and  29-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
	Claim 21 is indefinite because the phrase “the regions B and/or B lacks proper antecedent basis in Claim 21 (i.e. the second half of Claim 21 – that portion of the claim after “or”. Amending the second half of Claim 21 to include “the oligonucleotide of Claim 15	
	
Claim 22 is indefinite because the phrase “the regions B and/or B’ lacks proper antecedent basis in Claim 22 (i.e. the second half of Claim 221 – that portion of the claim after “or”. Amending the second half of Claim 21 to include “the oligonucleotide of Claim 15	


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that  form the basis for any rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 
►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 15-20 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kelley et al. [US 2018/0334711 – hereinafter “Kelley “].

Claim 15 is drawn to a partially double-stranded oligonucleotide, comprising a first oligonucleotide strand and a second oligonucleotide strand, wherein the first oligonucleotide strand comprises a region C, a region A and a region B from 5’ to 3’, and the second oligonucleotide strand comprises a region A’ and a region B' from 5' to 3', wherein the regions A and A' are reversely complementary to each other, and the regions B and B' are not complementary to each other but each is complementary to a predetermined
target sequence, wherein the first oligonucleotide strand and the second oligonucleotide strand hybridize to each other through the regions A and A’, thereby forming the partially double-stranded oligonucleotide.
	 Kelley teach a partially double stranded oligonucleotide comprising all of the limitations of Claims 15. For example see at least the adaptor molecules of Fig.1C. The first strand is the P5 containing stand of Figure 1C molecule in 139. This oligo comprises a region C, a region A and a region B from 5’ to 3’, see also the Appendix wherein the examiner has tried to show diagrammatically how Kelley teach the limitations. Of Claim 15. The P7 containing strand is equivalent to the second strand of Claim 15.  


Claim 16 is drawn to an embodiment of the patrtially double stranded oligonucleotide of  Claim 15 wherein the second oligonucleotide strand further comprises a region C' at upstream (i.e. towards the 5’ terminus  of the region A’.
 	The 5’ phosphate of the molecule shown in Figure 1C, 139 meets this limitation. 

Claim 17 is drawn, in part, to an embodiment of Claim 16 wherein the regions B  and B’ are designed to be complementary to different target sequences or the regions C and C’ are not reverably complementary to each other or the regions A and A’ are 15 to 30 nucleotides in length.
 	Kelley teach these limitations. 
Claim 18, the “C” regions of f the two adapters  shown in Figure 1C, line 139 are complementary (i.e. partially complementary)  to one another - any two sequences, each composed of conventional  nucleotides (e.g. GATC), are necessarily complementary to one another to some degree depending upon the alignment method used to make the comparison. .Kelly does not teach that these regions hybridize to one another, this limitation is considered an intended use and as suchhas been given to weight.

Kelly teach the limitations of Claim 19 for the reasons set forth above against Claims 15-18.

Claim 20 is drawn, in part, to an embodiment of Claim 19 wherein the regions B  and B’ are designed to be complementary to different target sequences or the regions C and C’ have different sequences or the regions A and A’ are 15 to 30 nucleotides in length.
 	Kelley teach these limitations. 
Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s ) 14, 23 rejected under 35 U.S.C. 103 as being unpatentable over Frisén et all. [US 2019 /0203275 – hereinafter “Frisén”].
	As regards Claim 14, Frisén teach treating a patterned array (i.e. a solid support comprising bound oligonucleotides) with Pluronic F-68 (i.e. a poloxamer). In support of this position, consider the document entitled Pluronic F-68.   Frisén does not teach the “limitation“ of the preamble which reads “for improving loading of a nucleic acid on a solid support”. This limitation is considered inherent to the method of  Frisén  because the treatment of Frisén facilitates the binding of  the cells, which in turn comprise nucleic acids,  to the flow cells of Frisén. Furthermore, something which is old does not become patentable upon the discovery of a new property. In re Best, 562  F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

 	Claim 23 is drawn, in part, to an embodiment of  the method of Claim 14 wherein the method is characterized by one or more of the following”
the poloxamer is hydrophilic poloxamer 
the  hydrophilic poloxamer has an HLB of 20-29
the  hydrophilic poloxamer  is selected from a defined group which includes PF- 68 (i.e. Pluronic F-68).
As noted above Frisén teach the use of PF- 68 (i.e. Pluronic F-68) which is known to be hydrophilic and comprise an HLB of 29. In support of this position consider  at least the title on Wang et al. [Neurochem. Int. 109 : 126-4140(01 OCT 2017) – hereinafter “Wang”] and/or the last full para on pg. 137 of Aboutaleb et al.  [J. of Applied Pharmaceutical Science 6(7) : 133-139 (2016) – hereinafter “Aboutaleb”].

Claim Objections 
►	Claim(s) 21-33 is /are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 6//54,713

NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 
The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821   1.825 for the following reason(s):

■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821 1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.

□	2. This application does not contain, as a separate part of the disclosure on paper copy, 
a “Sequence Listing” as required by 37 C.F.R. 1.821(c).

□	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).

□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked up “Raw Sequence Listing.”

□	5.   The computer readable form that has been filed with this application has been found to                                                                                                              be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).
□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).
■	7. Other:  The sequences in Figure 7 and paras 111,125,141 and 160-161 are not accompanied by their corresponding SEQ ID NOs. as required.

Applicant Must Provide:
□	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.
□	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.
□	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        
■ 	Amend the specification and/or the drawings to include the required SEQ ID NOs.
Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search NotES

29-30 DEC 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/CN2017/105726

  
Planned Search 

Search terms:

All Inventor(s) e.g. Xu C?/au 
nucleic or DNA or RNA or miRNA
solid support?
Poloxamer or Pluronic or Lutrol or Synperonic or Kolliphor

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW